NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WILLIAM BEUCHER, DOC #T074417,           )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D17-4041
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 5, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Frank Quesada, Judge.

William Beucher, pro se.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and SLEET, JJ., Concur.